DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 9 are objected to because of the following informalities: Claims 2 and 9 have been canceled but are still presented with claim text (including strike-through lines deleting all of the claim text). Canceled claims should be presented using the claim identifier “(Canceled)” with the claim text removed.  Appropriate correction is required.
Claim 1, line 10, “the curtain locking portion” should be amended to --a curtain locking portion-- while line 14 “a curtain locking potion” should be amended to --the curtain locking portion--.  This is clearly what is intended, please correct.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the curtain hook provided separately from the frame mount includes” in line 11. There is insufficient antecedent basis for this limitation, as the curtain hook is not previously introduced as being separate from the frame mount. The limitation is further indefinite, as claim 1 
Claims 3-8 and 10-16 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sia (U.S. Patent No. 2017/0291475) in view of Krysiak (U.S. Patent No. 5,560,575).
Regarding claim 1, Sia discloses a door curtain hook device (40) for a vehicle, the door curtain hook device comprising: a frame mount (50) configured to be fixed to a door frame of the vehicle; a curtain hook (42) coupled to the frame mount [FIG. 8], wherein the frame mount includes: a frame mount main body (body of the mount 50 including the outer face 51, shown in at least Figure 6); an elastic fixing portion (55) integrally formed on an upper surface of the frame mount main body (the provision of the elastic fixing portion 55 on the mount 50 is described in at least column 6, lines 44-55, and the integral formation of the elastic fixing portion is shown in at least Figure 8) and configured for fixing a wedge portion (60) of the curtain hook [FIG. 8], and a lower surface (51) of the frame mount main body 
Nonetheless, Krysiak discloses a hook device including a hook (10) comprising a locking portion (rear wall of the shroud portion 50) integrally formed on a wedge portion (40) [FIG. 4]; an extension fixing portion (44) extending downwardly from a lower surface of a frame mount main body (18) and configured for fixing the wedge portion (40) of the curtain hook (column 4, lines 25-51); wherein the extension fixing portion has a fixing locking protrusion (46) formed thereon to be coupled to a rear surface of a side surface of a curtain locking portion (the protrusion engages grooves 48, which are positioned on a rear surface of a side surface of the curtain locking portion formed by shell 50, as shown in at least Figure 4).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking portion and frame mount of Sia to be integrally formed on the wedge portion and to include an extension fixing portion, respectively, as taught by Krysiak, in order to ensure a rigid connection and to facilitate assembly by combining the wedge and locking portion into a single component, and to provide means for pre-assembling the hook device prior to insertion into the frame and then enabling secure locking between the mount and the hook after installation in the frame, so as to provide a faster and more secure connection.
Regarding claim 3, Sia discloses that the frame mount body includes a through-hole (54) through which the wedge portion of the curtain hook is configured to pass [FIG. 8].
Regarding claims 4 and 7, Sia discloses that the elastic fixing portion includes protrusions (protrusions formed on the distal ends of legs 55, and the corresponding threaded walls of the channel 68) formed along a periphery of the through-hole to face each other to fix the wedge portion of the curtain hook (column 7, lines 17-37).
Regarding claims 5 and 8, Sia discloses that the protrusions are formed to be spaced from each other in a state which is mutually inclined inwardly [FIG. 8].
Regarding claim 6, Sia discloses that a concave groove (52) configured to be coupled with the curtain hook (column 6, lines 16-20) is formed at a side portion of the frame mount main body [FIG. 6].
Regarding claims 10 and 16, Sia discloses the curtain locking portion, but does not disclose the fixing locking protrusion or a stepped portion.
Nonetheless, Krysiak discloses an extension fixing portion (44) having a fixing locking protrusion (46) formed thereon, wherein an end point of the fixing locking protrusion is a shape that is inclined upwardly [FIG. 4A]; wherein the curtain locking portion includes a stepped portion (formed by grooves 48) formed at a rear surface of a side surface of the curtain locking portion [FIG. 4] and configured to be fixed to the fixing locking protrusion (column 4, lines 26-51). As described with respect to claim 1 above, it would have been obvious to one having ordinary skill in the art to have modified the mount and locking portion of Sia to include the extension fixing portion of Krysiak, in order to provide a faster and more secure connection.
Regarding claim 11, Sia discloses that the curtain hook further includes: a curtain hook main body (45), wherein the wedge portion (60) is formed to be protruded in a first direction from the curtain hook main body (the wedge portion protrudes upwardly from the main body as shown in Figure 8), and wherein the curtain locking portion (41, 43) is formed to be protruded in a second direction from the curtain hook main body (the curtain locking portion protrudes downwardly from the main body as shown in Figures 7 and 8).
Regarding claim 12, Sia discloses that protrusions (56; column 6, lines 36-44 describes multiple protrusions and grooves) which are configured to be coupled with a concave groove (52) each formed at a side portion of the frame mount main body (column 6, lines 16-44) [FIG. 6], are formed at opposite side portions of the curtain hook main body [FIG. 7].
Regarding claims 13-15, Sia discloses that the wedge portion includes a body portion (main stem of the wedge portion 60), but does not disclose that the body portion includes a first concave portion and a head portion.
Nonetheless, Krysiak discloses a wedge portion (40) including a body portion [FIG. 4]; a first concave portion (48) formed to be recessed at the body portion [FIG. 4]; and a head portion (42) disposed at an upper end portion of the body portion [FIG. 4]; wherein the first concave portion is configured to be engaged with protrusions (46) formed at the elastic fixing portion of the frame mount [FIGS. 4, 4A]; and further including a second concave portion (48, located further down on the body of the wedge portion as shown in Figure 4) into which the protrusions are selectively received (column 4, lines 26-51). As described with respect to claim 1 above, it would have been obvious to one having ordinary skill in the art to have modified the wedge portion of Sia to have the configuration taught by Krysiak, in order to facilitate assembly of the hook device.

Response to Arguments
Applicant's arguments filed 9/22/21 have been fully considered but they are not persuasive.
Applicant argues that Sia fails to disclose an elastic fixing portion integrally formed on an upper surface of the frame mount main body. This argument is not found persuasive. Figure 8 of Sia, provided with annotations below, depicts the frame mount main body 50 with the elastic fixing portion 55 integrally formed thereon.

    PNG
    media_image1.png
    673
    697
    media_image1.png
    Greyscale

The provision of the insert portion 66 on the frame mount 50 and the description of a living hinge connecting the legs 55 that form the elastic fixing portion (column 7, lines 17-37) discloses an integral connection between the elastic fixing portions and the frame mount main body, and Figure 8 further depicts a continuous and integral composition wherein the legs 55, the insert portion 66, and the frame mount 50 are provided as one integral piece.
Applicant points to element 58 as the frame mount main body, but this element is a separate seal (column 5, line 63-column 6, line 8). However, the seal 58 is not relied upon to teach the frame mount or the main body of the frame mount. Figure 6 depicts the grommet 50 of Sia which corresponds to the frame mount, and Figure 8 depicts the grommet 50 including the integral connection between the main 
Applicant also argues that the curtain hook of Sia is not provided separately from the frame mount, but this argument is also not found persuasive. At least Figures 6 and 7 depict the separate provision of the curtain hook 42 and the frame mount 50. Column 6, lines 9-35 further disclose a separate configuration for the curtain hook and the frame mount, describing a connection of the bracket 42 (which corresponds to the claimed curtain hook) and the grommet 50 (which corresponds to the claimed frame mount) via the fitment protrusion 56 on the curtain hook and recess 52 on the grommet. Applicant argues that Figure 8 discloses that the bracket 42 is integrally formed on the grommet 58 of Sia, but as noted above, element 58 is not relied upon to teach the frame mount (and is not disclosed as being a grommet in Sia). It is further noted that the bracket 42 is explicitly separate from the grommet 50, and requires alignment and connection between the two elements during installation. As best understood in view of the disclosure of the instant application and in view of the 112(b) rejection above, this reads on the limitation “separately provided”. In the instant application, the curtain hook 200 is directly connected and contacting the frame mount 100 after installation (as shown in at least Figure 5C), which is analogous to the assembly of the curtain hook device of Sia.
Applicant argues that Krysiak fails to disclose an elastic fixing portion integrally formed on the frame mount body and a curtain hook provided separately from the frame mount body. This argument is considered moot, as Krysiak is not relied upon in the above rejection to teach these limitations--rather, Sia teaches these limitations, as described above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is also reminded that the After Final Consideration Pilot (AFCP 2.0) has been extended through 9/30/22.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634